Citation Nr: 1512463	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-00 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected right patellar dislocation and degenerative arthritis (right knee condition).

2.  Entitlement to a disability rating in excess of 10 percent for service-connected chronic left knee strain (left knee condition).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to September 1997.

These matters come before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In December 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the claims file.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee condition has been manifested by pain along with flexion at worst to 100 degrees and extension to 0 degrees with weakened movement, excess fatigability and pain on movement; ankylosis, dislocation, severe recurrent subluxation and effusion of the joint were not shown. 

2. Throughout the appeal period, the Veteran's left knee condition has been manifested by pain with flexion at worst to 100 degrees and extension to 0 degrees with weakened movement, excess fatigability, and pain on movement; ankylosis, dislocation, recurrent subluxation and effusion of the joint were not shown. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a service-connected right knee condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 5256 - 5263 (2014).

2.  The criteria for a disability rating in excess of 10 percent for a service-connected left knee condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 5256 - 5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, in a June 2011 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for an increased rating.  In a December 2012 statement of the case (SOC), the RO outlined the criteria considered for rating knee disabilities in the VA Schedule for Rating Disabilities.  

The record also reflects that VA has made reasonable efforts to obtain all relevant treatment records.  The Veteran has not alleged that there are outstanding treatment records that have yet to be obtained.  

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran underwent examinations of his knees in February 2012 and June 2014.  The examination reports are adequate as they were based on a physical examination and the examiners considered the Veteran's subjective complaints.  The examination reports provide the medical information needed to address the relevant rating criteria.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.




II.  Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including section 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The diagnostic codes relevant to the knee include DCs 5256 - 5263.  Ankylosis of the knee is rated under DC 5256.  Pursuant to DC 5257, recurrent subluxation or lateral instability of the knee is rated at 30 percent if severe, 20 percent if moderate, and 10 percent if slight.  Dislocation of the semilunar cartilage of the knee, with frequent episodes of "locking," pain, and effusion into the joint is rated at 20 percent under DC 5258.  Pursuant to DC 5259, when semilunar cartilage has been removed from a knee, and the knee is symptomatic, a 10 percent rating is assigned.  Under 5260, limitation of flexion of the knee is rated at 30 percent if limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees.  Under DC 5261, limitation of extension of the knee is rated at 50 percent if limited to 45 degrees short of full extension (the 0 degrees position), 40 percent if limited to 30 degrees, 30 percent if limited to 20 degrees, 20 percent if limited to 15 degrees, 10 percent if limited to 10 degrees, and 0 percent if limited to 5 degrees.  When a leg has both limitation of flexion and limitation of extension at the knee, the limitation of flexion and limitation of extension must each be rated separately to adequately compensate for functional loss associated with injury to the leg. VAOPGCPREC 9-2004 (2004).  DC 5262 addresses impairment of the tibia and fibula.  DC 5263 allows a rating for genu recurvatum.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

III.  Entitlement to Increased Ratings

Currently, the Veteran is receiving a 20 percent evaluation for her right knee condition under DC 5010-5257.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  DC 5010 is the code for arthritis, due to trauma, substantiated by X-ray findings and is to be rated as degenerative arthritis.  Degenerative arthritis, under DC 5003, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2014).

As mentioned, DC 5257 is the code regarding recurrent subluxation or lateral instability.   The 20 percent rating under this code was granted in a July 2002 rating decision based on a VA examination report showing that the Veteran's right knee suffered recurring patellar dislocations with residual degenerative arthritis postoperatively with painful motion.  

The Veteran's left knee condition was found to be related to her right knee condition.  A 10 percent evaluation was assigned in the July 2002 rating decision based on a VA examination report showing chronic strain to the left knee with painful motion secondary to right knee injury due to weight-bearing and stance changes.  The 10 percent rating was assigned pursuant to DC 5024 relating to tenosynovitis.  The Rating Schedule indicates that such disability should be rated based on limitation of motion as arthritis.

In May 2011, the Veteran filed a claim for an increased rating for her knee disabilities.  The record reflects that the RO initially denied the claim in September 2011 because the Veteran failed to appear for a scheduled examination.  In October 2011, the Veteran explained she had missed the examination after having surgery on her right foot.  She indicated she was off crutches and using a cane and doing exercises to strengthen her right ankle and calf muscle. 

In February 2012, the Veteran underwent a VA examination prior to the RO's reconsideration of her claim in April 2012.  The Veteran related experiencing flare-ups of pain bilaterally especially going up and down stairs.  Right knee flexion was to 100 degrees with objective evidence of painful motion beginning at 60 degrees.  Right knee extension was to 0 degrees with no objective evidence of painful motion or any degree of hyperextension.  Left knee flexion was to 100 degrees with objective evidence of painful motion beginning at 90 degrees.  Left knee extension was to 0 degrees.  There was no indication that motion was painful and it was noted there was no hyperextension.    The Veteran was able to perform repetitive-use testing with 3 repetitions without additional limitation of motion.  Some functional loss was noted upon repetitive testing, to include less movement than normal on the right, weakened movement on the right, excess fatigability bilaterally, pain on movement bilaterally, instability of station bilaterally and disturbance of locomotion bilaterally.  It was also noted there was interference with sitting, standing and weight-bearing bilaterally.    Tenderness or pain to palpation was noted bilaterally.  It was indicated she used a cane occasionally.  As to the functional impact of her knee conditions, the examiner wrote: "Limited standing on hard surfaces.  Increased pain with prolonged activities.  Increased pain left knee since change of gait due to multiple procedures done to right knee."

On her November 2013 Form 9, the Veteran indicated that even though her right knee had not moved out of place that "it still could" and that her pain was "more severe than moderate" in her right knee.  She indicated her right knee continued to have periods "where it will lock either in the bent position or in the straight position."  She also indicated her left knee sometimes "locked", but that had started after the February 2012 VA examination.  She indicated she continued to have pain "doing everyday activities".  She indicated her belief that there should be a range and not one percentage under the schedule of ratings and that, in her opinion, her individual ratings should be increased by 50 percent.

In December 2013, the Veteran testified at a hearing before the Board.  She indicated she was having a lot of pain in right knee and having to use a cane to get around.  She indicated there were days she should not do anything at all because the pain had "been so severe."   She indicated that whenever she walked, "especially for prolonged walking", her knee would get shaky and if she was not holding on to something, she would have a "fear" that she would fall.  She confirmed that her knee felt unstable.  She also indicated her knee locked sometimes and that it looked swollen, especially when cold.  As for the left knee, the Veteran complained of pain and swelling.

In June 2014, the Veteran underwent another VA examination of her knees.  It was noted in early 2013, the Veteran had an MRI with questionable meniscal tear and given a steroid injection in the right knee.  She denied further injury after 2012.  She complained of stiffness and limited range of motion and pain associated with activity.  Right knee flexion was to 135 degrees with pain at 135 degrees.  Extension was to 0 degrees with no hyperextension or objective evidence of painful motion.   Left knee flexion was to 130 degrees with no objective evidence of painful motion.  Left knee extension was to 0 degrees with no hyperextension or objective evidence of painful motion.  There was no additional limitation of motion on repetitive testing.   Less movement than normal was noted bilaterally and pain on movement was noted on the right.  Other symptoms of functional loss were not shown.  Tenderness or pain to palpation was noted on the right.  There was no evidence of recurrent patellar subluxation/dislocation.  Instability was not noted.  Frequent episodes of joint "locking", joint pain and/or joint effusion were not noted for either knee.  It was noted the Veteran used a cane occasionally.

For a higher rating to be warranted under DC 5257 for the right knee, the evidence would have to reflect severe recurrent subluxation or lateral instability.  The record does not show that the Veteran has suffered from severe, recurrent subluxation or instability in either knee within the appeal period.  Indeed, as recently as June 2014, it was noted the Veteran was using a cane only occasionally and it also appears the Veteran may have disabilities affecting her right foot and/or ankle that may be causing further difficulty with ambulation.  These conditions are not currently service-connected.  As for the applicability of other code sections for either knee, DC 5256 is inapplicable because the evidence does not show the Veteran has ankylosis of the knees.  Although the Veteran provided lay testimony that her knees would sometimes "lock", there was no indication that the cartilage was dislocated or that episodes of "locking" were frequent so as to warrant a rating under DC 5258.    In order to merit a compensable rating under DC 5260 or DC 5261 for limitation of flexion or limitation of extension, the Veteran would need flexion limited to 45 or extension limited to 10 degrees.  No evidence of record, to include the results of testing in June 2014, show limitation in range of motion that severe in either knee.

Consideration has been given to functional impairment due to the Veteran's service-connected knee disabilities.  The Board acknowledges the subjective complaints of pain made throughout the course of the Veteran's claim, as well as the objective evidence of pain on movement, weakened movement, excess fatigability and disturbance of locomotion noted at the time of the February 2012 examination.  The Board acknowledges these findings, as well as the Veteran's reported difficulties with activities of daily living.  The Board notes, however, that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Even taking into account the objective findings of pain, weakness and fatigue, over the course of the appeal period, the flexion in the Veteran's knees was at worst to 100 degrees which is 40 degrees farther than the maximum allowable flexion of 60 degrees required to support even a noncompensable rating under DC 5260.  Moreover, throughout the appeal period, the Veteran's extension was normal in both knees. The Board acknowledges the Veteran's subjective complaints and finds her assertions both competent and credible.  However, upon careful consideration of the evidence, the Board finds that the Veteran's disability picture most closely approximates the criteria  for the ratings currently assigned and that higher ratings based on functional loss are not warranted.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca, 8 Vet. App. at 204 -06. 

IV.  Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's left and/or right knee conditions  are so exceptional as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization). 

Addressing the first step in the analysis, the Board does not find that the evidence indicates that the Veteran has such an exceptional disability picture that the available schedular ratings for her service-connected knee disabilities are inadequate.  There are higher ratings available relating to the knees that contemplate significantly more serious symptoms and limitations, as discussed above.  The evidence of record does not indicate such severe manifestations at any time during the appeals period.  As such, it cannot be said that the available schedular evaluations are inadequate or that they do not contemplate the claimant's level of disability.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  As of the June 2014 VA examination, it was noted the Veteran was not working, but that if she were, that her right knee condition would impact her ability to work in occupations that require prolonged standing on hard surfaces or prolonged ambulation. There is no evidence of record that the Veteran's service connected knee disabilities prohibit the Veteran from sustaining substantially gainful employment and the Veteran has not made such claim.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record.








ORDER

A disability rating in excess of 20 percent for service-connected right patellar dislocation and degenerative arthritis is denied.

A disability rating in excess of 10 percent for service-connected chronic left knee strain is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


